           Case 1:20-cv-02164-PKC Document 5 Filed 04/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------
SHIVA STEIN,                                               :
                                                           :
                  Plaintiff,                               : Civ. No.   1:20-cv-02164-UA
                                                           :
v.                                                         :
                                                           :
STEIN MART, INC., JAY STEIN, D. HUNT                       :
HAWKINS, MARYANN MORIN, IRWIN                              :
COHEN, THOMAS L. COLE, TIMOTHY                             :
COST, LISA GALANTI, RICHARD L.                             :
SISISKY, and BURTON M. TANSKY,                             :
                                                           :
                  Defendants.                              :
.                                                          :
---------------------------------------------------------

                             NOTICE OF VOLUNTARY DISMISSAL

        Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff Shiva Stein hereby voluntarily dismisses her individual claims in the above-

captioned action (the “Action”) with prejudice. Because this notice of dismissal is being filed

with the Court before service by Defendants of either an answer or a motion for summary

judgment, Plaintiff’s dismissal of the Action is effective upon filing of this notice.

DATED: April 27, 2020                                  Respectfully submitted,

                                                       WOLF HALDENSTEIN ADLER
                                                       FREEMAN & HERZ LLP

                                                       /s Gloria Kui Melwani
                                                       Gloria Kui Melwani (GM5661)
                                                       270 Madison Avenue
                                                       New York, New York 10016
                                                       Tel: (212) 545-4600
                                                       Fax: (212) 686-0114
                                                       Email: melwani@whafh.com
                                                       Attorneys for Plaintiff
